Citation Nr: 1233023	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  04-29 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a finding of total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had recognized guerilla service from January 1945 to March 1946, and service in the regular Philippine Army from March 20, 1046 to March 28, 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision by the Manila, Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2006, the Board denied entitlement to TDIU.  The Veteran appealed this decision to the Veterans Claims Court.  In June 2007, the Court Clerk granted a Joint Motion for Remand, vacating the Board's decision and remanding the matter for further consideration.  

In September 2007, the Board remanded the matter for further development, to include referral to the Director of the Compensation and Pension Service (Director) for consideration of extraschedular entitlement to TDIU under 38 C.F.R. § 4.16(b).  The remand directives having been accomplished, the matter has now been returned to the Board for appellate review.

Also in September 2007, the Board remanded the claim for an increased rating for a left ankle disability, finding that the Veteran had filed a timely notice of disagreement with a December 2002 rating decision.  In March 2010, the RO increased the left ankle disability to 40 percent, representing the maximum schedular evaluation available under the applicable diagnostic code.  In December 2010, he noted that this award satisfied his appeal with regard to that issue and he sought a TDIU.  Accordingly, there remains no question on appeal for the Board to consider with respect to evaluation of the left ankle.

The Veteran died in October 2011.  His son filed a claim for accrued benefits in February 2012.  The RO determined in August 2012 that his son was entitled to substitution in the pending claim, and he is therefore considered the proper appellant at this time.  38 U.S.C.A. § 5121A.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had a sixth grade education, and was employed throughout his life as a farmer and raised cattle.

2.  The Veteran was service-connected for residuals of a shell fragment wound of the left ankle, rated 40 percent disabling, and left knee arthritis related to the left ankle disability, rated 10 percent disabling; his combined service-connected evaluation was 50 percent.

3.  Due to his service-connected disabilities, the Veteran was unable to obtain or retain substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During his lifetime, the Veteran alleged that he was not employable due to his service-connected left lower extremity disabilities, and was therefore entitled to TDIU.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent , with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of determining eligibility, a "single disability" includes "disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable."  38 C.F.R. § 4.16(a)(1) . 

The Veteran's combined disability evaluation was 50 percent, based on both his left leg service connected disabilities. 38 C.F.R. §§ 4.25, 4.26.  They are considered a single disability, as both arise from a common etiology.  The ankle was damaged in combat, and the knee disability is secondary to the ankle.  He therefore did not meet the schedular eligibility requirements under 38 C.F.R. § 4.16(a).  

However, when a veteran does not meet the threshold requirements and is still unemployable due to service connected disabilities, the case must be referred to the Director of the Compensation and Pension Service for consideration of an extraschedular TDIU.  38 C.F.R. § 4.16(b).  The central inquiry in either instance is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361   (1993). 

Factors to be considered in determining entitlement to TDIU include but are not limited to employment history, educational achievement, and vocational attainment. Age is not a factor. 38 C.F.R. § 4.16 .

In September 2000, in connection with an earlier claim for TDIU, the Veteran filed a VA form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  He reported that he had a sixth grade education; he did not indicate having any additional vocational education or training.  He stated that he had always been self-employed as a farmer.  He also raised cattle.  The Veteran asserted that due to worsening service-connected disabilities, he was no longer capable of performing the required tasks to do so.

VA examiners since October 2002 have repeatedly found ankylosis of the left ankle.  The Veteran consistently stressed the difficulty he had ambulating; he relied upon canes or wheelchairs for his mobility.  Private doctors confirmed the ankylosis and also commented on his functional limitations and use of assistive devices.  In a July 2004 opinion, a VA physician stated that the Veteran's service-connected left knee and ankle disabilities still left him "capable of sedentary work with limited ambulation."

In November 2008, Dr. JQ, a private general practitioner, opined that the Veteran could no longer work as a farmer, or engage in any gainful employment, due to "his disability."  He did not specify the disability he was referring to; the conditions he listed in his letter included the service-connected left leg conditions, but also included vascular disease and toe deformities.  At a July 2009 VA examination, the examiner stated that the service-connected disabilities "moderately to severely" impaired the Veteran's ability to obtain and retain substantially gainful employment.  He cited the lack of movement in the left ankle joint, and pain in the knee and ankle with use.  

The Veteran was again examined by VA in September 2011.  Doctors noted that the left lower extremity impairments of the muscles and nerves contributed to instability of the foot and arch.  The Veteran was observed to be unstable when walking; some portion of this was age-related, but examiners also noted a moderate degree of incomplete paralysis of the left lower leg, atrophy of the musculature, weakness, and fatigability related to the service-connected disabilities.

The evidence of record establishes that the Veteran was, in light of his educational and occupational attainments, rendered unable to obtain or retain substantially gainful employment due to his service-connected disabilities.  The competent lay and medical evidence of record amply demonstrates that his left knee and ankle disabilities severely limited his mobility, stability, endurance, and strength, which prevented him from profitably pursuing his former work as a farmer.  Moreover, the physical disabilities prevented following any employment which required more than a minimal physical capacity.  

The Veteran would have been physically capable of performing the occupational tasks associated with a sedentary job, such as office work or cashiering.  However, the realistic chances of him obtaining and retaining employment must also be considered in light of his mental capabilities.  Consideration of employability should be a practical matter.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991).  

The record reflects that the Veteran had always been a farmer.  He had only a sixth grade education, and no vocational training.  In other words, he lacked any practical or job skills which could be transferred to any likely form of sedentary employment.  He could ably sit at a desk, but had not demonstrated the capacity to perform any substantially useful task while doing so.  Theoretically, some functions within his basic capabilities could be discovered; however, these functions do not add up to any reasonably discoverable employment.  Such isolated basic tasks of which he may have been capable represented, at best, marginal employment.  

Upon determining that a veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities," and does not meet the Schedular eligibility thresholds, submission to the Director is required for consideration of assignment of an extraschedular TDIU.  38 C.F.R. § 4.16(b).  VA did submit the claim for such consideration in March 2010.  In a July 2010 advisory opinion, the Director found that TDIU was not warranted because there was no "definitive evidence of unemployability due to service connected disabilities alone." The Director failed to consider, as was directed by the Court, the Veteran's occupational and educational history in making this determination.  

The Director additionally failed to discuss the actual limitations imposed upon the Veteran, and hence provided inadequate reasons and bases for his finding that the Veteran was employable.  Assignment of an evaluation under the Schedule is the responsibility of the finder of fact, not the examiner.  The adjudicator is charged with interpreting the competent and credible evidence of record as whole and reconciling such to accurately reflect the disability.  Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009); 38 C.F.R. § 4.2.  

While medical and lay opinions regarding the extent of functional impairment are evidence to be considered, the ultimate factual determination lies with the adjudicator.  As an adjudicator may not substitute his or her own opinion for medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 (1991), a medical opinion cannot subvert the responsibility of the fact finder.  

Further, it appears that in requiring "definitive evidence" of unemployability, the Director has failed to apply the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  He does not bear the burden of proof.

Accordingly, entitlement to TDIU on an extraschedular basis is warranted.  The preponderance of the evidence establishes that this Veteran, given his occupational history and educational level, was unable to obtain or retain substantially gainful employment due to his physically limiting service-connected disabilities.

Finally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

TDIU is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


